Citation Nr: 1431149	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971.  He died in June 2013.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran and the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran passed away after perfecting the instant appeal, but prior to the Board making a decision on the merits of the claim.  In September 2013, the Board dismissed the appeal, noting that such dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The appellant seeks service connection for accrued benefits purposes for the Veteran's multiple sclerosis.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and multiple sclerosis becomes manifest to a degree of 10 percent within seven years from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service, unless rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran testified during his hearing that his multiple sclerosis symptoms began less than seven years after his discharge from service.  The medical evidence of record includes a February 2008 statement from the Veteran's private physician, who asserted that the Veteran's multiple sclerosis initially manifested in 1978.  It also includes a July 2011 treatment note from a VA neurologist who stated that, although he was not formally diagnosed until 2006, the Veteran's 1978 treatment records indicate he presented with ataxia and visual changes at that time-symptoms consistent with multiple sclerosis.  In April 2014, a different VA physician stated that the symptoms the Veteran experienced in 1978 were due to early manifestations of multiple sclerosis, which is difficult to diagnose in its early stages, and opined that the Veteran's subsequently diagnosed multiple sclerosis was at least as likely as not incurred in or caused by service.

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's multiple sclerosis may be presumed to have been incurred in service.  Accordingly, the Board concludes that under pertinent law, service connection for multiple sclerosis is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


